Citation Nr: 0317059	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  95-23 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for arthritis due 
to trauma, right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for post-operative 
retinacular release, chondromalacia, left knee, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for arthritis due 
to trauma, left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The veteran served on active duty from July 1979 to May 1985. 
This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Department of 
Veteran Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the veteran an increased rating for 
his service-connected bilateral knee disabilities.

In October 1997, the Board remanded the case for additional 
development. Subsequently, a January 1999 rating decision 
granted a separate 10 percent evaluation for arthritis of the 
left knee due to trauma. A rating action of May 1999 
continued the 10 percent evaluation for the service connected 
right knee disability and the two separate 10 percent 
evaluations for the service connected left knee disability.

In November 1999, the Board remanded the case again for 
additional development.  Subsequently, by means of a March 
2003 supplemental statement of the case, the RO provided a 
separate 10 percent evaluation for arthritis of the right 
knee due to trauma, effective from February 6, 1995, and a 
separate 10 percent rating for chondromalacia of the right 
knee, effective February 6, 1995, terminating the 10 percent 
for the disability previously characterized as 
chondromalacia, traumatic arthritis, of the right knee..  The 
RO also continued the 10 percent evaluation for the service 
connected chondromalacia of the right knee and the two 
separate 10 percent evaluations for the service connected 
left knee disability.

A determination has been made that additional development is 
necessary in the current appeal.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  Ask the veteran to identify all VA 
and non-VA health care providers, if any, 
that have treated the veteran for his 
service connected bilateral knee 
disorder, since the March 2003 
supplemental statement of the case was 
issued.  Obtain records from each health 
care provider the appellant identifies.

2.  After completion of any development 
resulting from paragraph 1 above, the 
veteran should be afforded an examination 
by a physician with appropriate expertise 
to determine the nature and extent of all 
impairment due to the veteran's service-
connected bilateral knee disability.  The 
veteran should be properly notified of 
the date, time, and place of the 
examination in writing, and informed of 
the consequences of his failure to appear 
without good cause.  The claims folders, 
to include a copy of this remand, must be 
made available to and be reviewed by the 
examiner.

?	The examiner should describe 
all symptomatology due to the 
veteran's service-connected 
bilateral knee disability, and 
to the extent possible 
distinguished the 
manifestations of the service-
connected bilateral knee 
disability from those of any 
other disorders present.  All 
indicated studies, including x-
rays and range of motion 
studies in degrees, should be 
performed.  

?	In reporting the results of 
range of motion testing, the 
examiner should identify any 
objective evidence of pain and 
the specific excursion(s) of 
motion, if any, accompanied by 
pain.  To the extent possible, 
the examiner should assess the 
degree of severity of any pain.  

?	The examiner should provide an 
opinion concerning the degree 
of severity of any instability 
or subluxation of the knee.  
The examiner should also 
determine if the knee locks and 
if so the frequency of the 
locking.  

?	Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened 
movement and excess 
fatigability on use should also 
be described by the examiner.  
If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination 
in terms of the degree of 
additional range of motion 
loss.   

?	The examiner should also 
express an opinion concerning 
whether there would be 
additional limits on functional 
ability on repeated use or 
during flare-ups (if the 
veteran describes flare-ups), 
and, to the extent possible, 
provide an assessment of the 
functional impairment on 
repeated use or during flare-
ups.  If feasible, the examiner 
should assess the additional 
functional impairment on 
repeated use or during flare-
ups in terms of the degree of 
additional range of motion 
loss.  

3.  After the development instructions in 
paragraphs 1 and 2 have been completed 
please notify the veteran of the VCAA in 
writing, informing him of VA's 
obligations to him under the law with 
respect to the issue listed on the title 
page of this action.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act and the implementing 
regulations are fully complied with and 
satisfied. 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  Thereafter, 
the RO should review the claims file and 
ensure that the above development has 
been conducted and completed in full. 
Then, the RO should undertake any further 
actions required to comply with the VCAA.

4.  Following completion of the above 
actions, the RO must review the claims 
folders and ensure that all of the 
foregoing development has been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented. 

5.  After completion of the above, the RO 
should readjudicate the issues on appeal.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative must 
be furnished a supplemental statement of 
the case and be given the appropriate 
time period to respond before the claims 
files are returned to the Board for 
further appellate consideration.  All 
issues properly in appellate status 
should be returned to the Board at the 
same time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




